DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election of Invention I (Claims 1-6 and 15-20) in the reply filed on 2 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al. (hereafter Marsh – US 20170101893).
Claim 1 recites “an airfoil.” Marsh teaches such an airfoil, as will be shown.
Marsh teaches (Figs. 4-6) an airfoil comprising: 
an airfoil wall (118) defining a leading end, a trailing end, a first side, and a second side, the airfoil wall circumscribing an interior cavity (128, analogous to central cavity 28 of Figs. 1-3); and 
radially-extending ribs (132a, 142) that partition the interior cavity into first and second cooling (144) channels and a radial cooling passage (158b) situated between the first and second cooling channels, the first and second cooling channels extending to respective first and second channel ends; and 
a turn channel (148b, analogous to 48b of Figs. 1-3) connecting the first and second channel ends, the radial cooling passage extending through the region between the first and second channels (see Fig. 6).
Claim 1 further recites the turn channel splitting at the first channel end into first and second channel legs such that there is a region between the first and second channel legs, the first and second channels legs merging at the second channel end. While Marsh does not explicitly show the turn channels 148b, having the turn channel 148b splitting into first and second channel legs is inherent in the invention of Marsh as evidenced by Figs. 4 and 6, as will be shown. Marsh clearly depicts the same serpentine first and second channel arrangement with a radial cooling passage situated 
Regarding Claim 2, Marsh teaches (Figs. 4-6) the airfoil as recited in claim 1, wherein the radial cooling passage is flow isolated from the first and second cooling channels (paragraph 0045).

Claim 15 recites “a gas turbine engine” comprising a turbine section having an airfoil that includes the same features of Claim 1 which are rejected for the same reasons.
Marsh further teaches (Figs. 4-6) a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having the airfoil of Claim 1 (components not shown but described in paragraph 0003).
Claim 20 recites the same features of Claim 2 which are rejected for the same reasons.

Allowable Subject Matter
s 3-6 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745